                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                      NORTHERN DIVISION – BAY CITY

In re:      MICHAEL B. WHITE, and                     Case No. 13-21977
            DARLA K. WHITE, deceased                  Chapter 7
                                                      Hon. Daniel S. Opperman
               Debtors.
___________________________________/

                             ORDER
        FINDING DEBTOR’S “OBJECTION TO CLAIM NUMBER 5
 OF CLAIMANT U.S. DEPARTMENT OF EDUCATION” (DOCKET NO. 356)
         WITHDRAWN BY DEBTOR; FINDING THAT DEBTOR’S
     “OMNIBUS OBJECTION TO PROOF OF CLAIMS” WITHDRAWN
  BY DEBTOR AS TO THE UNITED STATES, ONLY (DOCKET NO. 607);
       FINDING DEBTOR’S “EX PARTE MOTION FOR IMMEDIATE
      CONSIDERATION TO ORDER DEPARTMENT OF EDUCATION
 TO REMOVE NEGATIVE CREDIT REPORT INFORMATION AND ORDER
 TRUSTEE TO PAY (d)(5) EXEMPTION” (DOCKET NO. 985) WITHDRAWN
      BY DEBTOR; GRANTING THE UNITED STATES’ “COMBINED
    MOTION FOR, AND BRIEF IN SUPPORT OF, A PROTECTIVE ORDER
  PURSUANT TO FED. R. CIV. PROC. 26(B)(2)(C), (c)” (DOCKET NO. 993)

         These matters having come before the Court, the Court having held a hearing

on February 10, 2021, the Court being fully aware and advised in each matter and

having taken the arguments of each side into consideration, for the reasons stated

more fully on the record,

         IT IS HEREBY ORDERED that the “United States Combined Motion for, and

Brief in Support of, a Protective Order Pursuant to Fed. R. Civ. Proc. 26(B)(2)(C), (c)”

(Docket No. 993) is GRANTED:

         The interrogatories contained within Debtor’s “Discovery Requests Per


13-21977-dob      Doc 1008    Filed 02/11/21   Entered 02/11/21 09:34:38   Page 1 of 3
Bankruptcy Order From Debtor to U.S. Dep. Of Education” (ECF No. 982) and

those contained in Debtor’s “Motion Requesting Information From U.S. Department

of Education Regarding Proof of Claim #5” (Docket No. 942) are stricken and the

United States is not required to answer these interrogatories.

      The United States is not required to answer any discovery request that is not

relevant to the “amount” or “liability” as to the United States Department of

Education’s proof of claim (Claim No. 5). Issues related to the service of the debtor’s

objections to the claim are not related to the amount of, or liability for, the claim;

      IT IS FURTHER ORDERED that the debtor’s “Ex-Parte Motion for

Immediate Consideration to Order Department of Education to Remove Negative

Credit Report Information and Order Trustee to Pay (d)(5) Exemption” (Docket No.

985) has been voluntarily WITHDRAWN by the debtor;

      IT IS FURTHER ORDERED that the debtor’s “Objection to Proof of Claim

No. 5 Filed by U.S. Department of Education” (Docket No. 356) has been

voluntarily WITHDRAWN by the debtor;

      IT IS FURTHER ORDERED that “Debtor’s Omnibus Objection to Proof of

Claims” (Docket No. 607) has been voluntarily WITHDRAWN by the debtor, but




13-21977-dob     Doc 1008    Filed 02/11/21   Entered 02/11/21 09:34:38     Page 2 of 3
only to the extent that the objection relates to the United States Department of

Education.

      IT IS SO ORDERED.

Signed on February 11, 2021




13-21977-dob     Doc 1008     Filed 02/11/21   Entered 02/11/21 09:34:38   Page 3 of 3
